Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of references do not anticipate nor render obvious “a first capacitor comprising a first top plate over a LOCal Oxidation of Silicon (LOCOS) oxide layer… [and] a second capacitor comprising a second top plate over the LOCOS oxide layer,” (emphasis added) as recited in claim 9. 
Applicant further argues that the prior art of record teaches separate oxide layers for the first and second capacitors, however, the applicant’s LOCOS oxide layer is the same layer in the first and second capacitors.
This is not persuasive because the language used in the claims does not sufficiently distinguish the LOCOS oxide layer as one oxide layer. Figures 2A-2F of the instant application discloses a first LOCOS process used to form a first and second LOCOS oxide layer, however, the LOCOS oxide layer formed in the second capacitor region undergoes a second LOCOS process to form a second LOCOS oxide layer. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that the first and second LOCOS oxide layers are separate LOCOS oxide layers as a result of the second LOCOS oxide process.
Appropriate clarification is required within the metes and bounds of the claimed invention.

/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898